DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment and Arguments
2.	Claims 1 and 3-30 are pending.
Claims 3-8 and 12-30, drawn to non-elected inventions and non-elected species are withdrawn from examination.  
	Claim 2 has been cancelled.
	Claim 1 has been amended.
	Claims 1 and 9-11 with species, a.  a method of treating an ER- cancer in a subject with ER+ myeloid-derived suppressor cells (MDSCs) comprising administering one or more estrogen receptor antagonists.

3.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Withdrawn Rejection
Claim Rejections - 35 USC § 102
4.	The rejection of claim(s) 1 and 9-11 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Anderson et al., US 2015/0191417 A1 (published July 9, 2015/ IDS reference 1 on sheet 1 submitted March 7, 2019) is withdrawn in light of the amendment to claims 1 to include the limitations of former claim 2, see Amendments to the Claims and Remarks (section 1, pages 7 and 8) submitted May 23, 2022. Claim 2 has been cancelled.

Maintained Grounds of Rejection
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The rejection of claims 1 and 9-11 under 35 U.S.C. 103 as being unpatentable over Anderson et al., US 2015/0191417 A1 (published July 9, 2015/ IDS reference 1 on sheet 1 submitted March 7, 2019), and further in view of Stoloff et al., US 2016/0008376 A1 (published January 14, 2016 and filed July 10, 2015) is maintained.  Claim 2 has been cancelled.
	Applicants argue there was no motivation to combine the teachings of the prior art to arrive at the claimed invention, see paragraph bridging pages 8 and 9 of Remarks submitted May 23, 2022.  Applicants further argue the prior art teaches methods relating to treating proliferative disease, as well as utilizing compounds capable of modulating activity of a hormone for treating gender-biased immune disorders, see paragraph bridging pages 8 and 9 of Remarks submitted May 23, 2022.  According to Applicants one of ordinary skill in the art would not “…arrive at the claimed method, which is related to treating an estrogen receptor negative (ER (-)) cancer in a subject with estrogen receptor positive (ER (+)) myeloid-derived suppressor cells (MDSC)” with a reasonable expectation of success, see paragraph bridging pages 8 and 9 of Remarks submitted May 23, 2022.  
Applicants’ arguments have been carefully considered, but fail to persuade.
Obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
In the instant case, Anderson is replete with teachings that compounds within may enhance the anti-tumor immune response by inhibiting or eliminating the immune suppression mediated by immune suppressor myeloid cells (MD-SCs) including estrogen receptor antagonists, such as tamoxifen, entire document.  
Secondary reference, Stoloff further teaches additional estrogen receptor antagonists or antiestrogens that may be used in treatment of conditions, wherein the estrogen receptor is overexpressed, overactive or upregulated, see both documents in their entireties.  Hence, one of ordinary skill in the art would have been motivated to combine the teachings of both documents with a reasonable expectation of success that implementing targeted treatment to an aberrant estrogen receptor in a subject with ER+ (MD-SCs) facilitates disruption of estrogen signalling, modulation, reduction and/or downregulation of the ER, thereby eradicating diseases and/or disorders associated with overexpression, over-activity, or up-regulation of ER and tumor progression. Accordingly, the instant rejection is maintained for the reasons of record.
Anderson teaches methods of treating an individual with cancer with a compound to inhibit or eliminate immune suppressor myeloid cells (MD-SCs) within said individual’s body, see abstract; page 1, section 0005; page 39, section 0295; and page 39, section 0305.  MDSCs are able to suppress anti-tumor immune response in cancer, see page 1, section 0002. Cancers able to be treated include lung cancer, breast cancer, endometrial cancer, skin cancer, ovarian cancer, gastric cancer, colorectal cancer, brain cancer, renal cancer, bladder cancer, pancreatic cancer, prostate cancer, thyroid cancer, head and neck cancer, liver cancer, lymphoid cancer (i.e. mucosa associated lymphoid tissue (MALT) lymphomas), and splenic cancer (i.e. splenic marginal zone B-cell lymphoma), see page 12, section 0092.  These cancers are estrogen receptor negative (ER-) cancers, hence absent evidence to the contrary the MD-SCs are estrogen receptor (ER+) positive. 
The wherein clauses cited in claims 9 and 11 do not recite any active method steps, but simply state characterizations.  Hence, the prior art reads on the claims, see MPEP 2111.01 [R-3].
	Anderson does not teach the individual was treated with an estrogen receptor antagonist(s) listed in claim 2.
	However, Anderson does teach treating a breast cancer cell line with estrogen receptor antagonist, tamoxifen, see page 45, Example 15. Furthermore, Stoloff teaches administering estrogen receptor antagonists for treatment, such as see page 3, sections 0022 and 0023.  “[E]strogen antagonists include, without limitation, 2-Hydroxyestrone, 16-Hydroxyestrone, Acefluranol, Clometerone, Delmadinone, Dimepregnen, Epitiostanol, Fulvestrant, Gestrinone, ICI- 164,384, Mepitiostane, MPP, PHTPP, RÜ-58,668, SS1020, ZK-164,015, and ZK-191,703”, see page 11, section 0059; page 43, sections 0230-0232.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to combine the teachings of the prior art references to modify the
teachings of Anderson to treat an individual with an ER- cancer with a compound to inhibit or eliminate ER+ MDSCs with an estrogen receptor antagonist.  Overexpressed ER bound with estrogen and/or estradiol promotes disruption of the cell cycle and proliferation of cancers, see all references and particularly Anderson at page 40, section 0299.  One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by teachings in both references that modulating, reducing and/or downregulating ER on the ER+ MDSC expressing cells would thereby lessen the severity of disease and disrupt the estrogen signalling in the cancer cells, see Anderson page 1, sections 0005 and 0007; page 40, sections 0299, 0305 and 0306; Stoloff page 3, sections 0026; page 11, sections 0057-0061.
8.	The rejection of claims 1 and 9-11 under 35 U.S.C. 103 as being unpatentable over Iyer et al., (AACR 72(11): 2705-2713, published online March 30, 2012/ IDS reference 1 on sheet 2 submitted March 7, 2019), and further in view of Stoloff et al., US 2016/0008376 A1 (published January 14, 2016 and filed July 10, 2015) is maintained.  Claim 2 has been cancelled.
Applicants argue there was no motivation to combine the teachings of the prior art to arrive at the claimed invention, “…treating an estrogen receptor negative (ER (-)) cancer in a subject with estrogen receptor positive (ER (+)) myeloid-derived suppressor cells (MDSC)”, see Remarks submitted May 23, 2022, page 9.  Applicants assert the teachings of Iyer reading on estrogen in tumor formation and Stoloff, which teaches compounds capable of modulating activity of a hormone for treating gender-biased immune disorders would not lead one of ordinary skill in the art to arrive with a reasonable expectation of success to the claimed method, see page 9, last paragraph of the Remarks.  
Applicants’ arguments have been carefully considered, but fail to persuade.
Obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
In the instant case, Iyer teaches estrogen recruits bone marrow cells including bone marrow-derived cells (BMDC), as well as may increase the inflammatory properties of tissue macrophages that secrete factors that are involved in cancer development and progression, see entire document, particularly page 2708, column 1, 2nd paragraph; and page 2712.
Stoloff further teaches additional estrogen receptor antagonists or antiestrogens that may be used in treatment of conditions, wherein the estrogen receptor is overexpressed, overactive or upregulated, see both documents in their entireties.  Hence, one of ordinary skill in the art would have been motivated to combine the teachings of both documents with a reasonable expectation of success that implementing targeted treatment of the estrogen receptor in a subject with ER+ (MD-SCs) facilitates disruption of estrogen signalling and modulation, reduction and/or downregulation of the ER, thereby eradicating diseases and/or disorders associated with overexpression, over-activity, or up-regulation of ER. Accordingly, the instant rejection is maintained for the reasons of record.
Iyer teaches estrogen receptor negative patient-derived xenografts with additional estradiol (E2), an estrogen hormone, see page 2707, Results…section.  Within the cancer milieu are recruited bone marrow-derived cells (BMDC) including MDSCs and “[e]strogen has been shown to mobilize such cells to sites of tumor growth and angiogenesis”, see page 2708, 2nd paragraph of column 1. It is art known MDSCs are derived from BMDCs. These BMDCs expressed ER and were able “…to promote tumor formation in response to estrogen”, see abstract; and page 2707, Results…section. 
The wherein clauses cited in claims 9 and 11 do not recite any active method steps, but simply state characterizations.  Hence, the prior art reads on the claims, see MPEP 2111.01 [R-3].
	Iyer does not teach the individual was treated with an estrogen receptor antagonist(s).
	However, Stoloff teaches administering estrogen receptor antagonists for treatment, such as see page 3, sections 0022 and 0023.  “[E]strogen antagonists include, without limitation, 2-Hydroxyestrone, 16-Hydroxyestrone, Acefluranol, Clometerone, Delmadinone, Dimepregnen, Epitiostanol, Fulvestrant, Gestrinone, ICI- 164,384, Mepitiostane, MPP, PHTPP, RÜ-58,668, SS1020, ZK-164,015, and ZK-191,703”, see page 11, section 0059; page 43, sections 0230-0232.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to combine the teachings of the prior art references to modify the
teachings of Iyer to treat an individual with an ER- cancer in addition to ER+ MDSCs with a compound to inhibit or eliminate ER+ MDSCs with an estrogen receptor antagonist, see Iyer abstract.  One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by teachings in both references to administer an anti-estrogen therapy to the patient-derived ER negative breast cancer cells within the subject because modulating, reducing and/or downregulating ER on the ER+  MDSC expressing cells would thereby lessen the severity of disease and disrupt the estrogen signalling in the cancer cells, see the entireties of both documents,  last paragraph on page 2712, Iyer; and Stoloff page 3, sections 0026; page 11, sections 0057-0061.  
Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

10.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ALANA HARRIS DENT whose telephone number is (571)272-0831.  The Examiner works a flexible schedule, however she can generally be reached on 7AM-6PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALANA HARRIS DENT
Primary Examiner
Art Unit 1643



25 May 2022
/Alana Harris Dent/Primary Examiner, Art Unit 1643